t c memo united_states tax_court raghvendra singh and kiran rawat petitioners v commissioner of internal revenue respondent docket no filed date raghvendra singh and kiran rawat pro sese tyson r smith sharyn m ortega and brian a pfeifer for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for taxable_year the issues for decision are whether petitioners are entitled to cost_of_goods_sold cogs and various deductions claimed on a schedule c profit or loss from business entitled to deductions for home mortgage interest and property taxes claimed on a schedule a itemized_deductions entitled to a deduction for purported losses they did not claim on their return and liable for a sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found we incorporate paragraph sec_1 and of the stipulation of facts and accompanying exhibits 1-j and 3-p by this reference petitioners resided in california when they filed their petition petitioners timely filed a joint form_1040 u s individual_income_tax_return for the return included a schedule c for a repair and sales business on the schedule c petitioners reported cogs of dollar_figure and deductible expenses of dollar_figure petitioners reported these expenses as follows all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure expense travel taxes and licenses supplies other business property commissions and fees advertising utilities meals and entertainment repairs and maintenance office expense insurance car and truck legal and professional services rent for vehicles machinery and equipment total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioners’ return also included a schedule a on which petitioners claimed a deduction of dollar_figure for home mortgage interest and a deduction of dollar_figure for real_estate_taxes respondent issued a notice_of_deficiency to petitioners for their taxable_year disallowing all of petitioners’ schedule c deductions and cogs respondent also disallowed petitioners’ schedule a deductions for home mortgage interest and real_estate_taxes additionally respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 petitioners timely petitioned this court in their petition they alleged that respondent refused to consider other losses opinion i burden_of_proof as a general_rule the commissioner’s determinations of a taxpayer’s liability in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 when the taxpayer establishes that he has paid_or_incurred deductible expenses but is unable to substantiate the exact amounts we can estimate the deductible amount in some circumstances but only if the taxpayer present sec_2 sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtit a or b and meets other prerequisites the secretary shall have the burden_of_proof with respect to that issue 116_tc_438 however petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioners bear the burden_of_proof see rule a sufficient evidence to establish a rational basis for making the estimate cohan_rule see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer whose inexactitude is of his own making see cohan v commissioner f 2d pincite there must be sufficient evidence in the record to permit us to conclude that a deductible expense was paid_or_incurred 245_f2d_559 5th cir for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 provides that no deduction is allowed with respect to travel entertainment or listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of expense or item the time and place of the travel entertainment or expense the business_purpose of the entertainment or expense and the business relationship to the taxpayer of the person or persons entertained ii petitioners’ schedule c a expenses sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite on their schedule c petitioners claimed deductions of dollar_figure for various expenses however petitioners did not offer any receipts or other reliable evidence to show that their claimed expenses were actually paid in instead they offered vague and uncorroborated testimony along with a statement of expense allegedly prepared by their accountant kate szasz the statement lists purported payments for machinery cars trucks attorney’s fees and compensation we are unable to rely on this document ms szasz who prepared the statement was not present at trial while we believe petitioner husband’s testimony that ms szasz is deceased it is unclear from the record how she calculated petitioners’ purported expenses furthermore the attorney’s fees listed on the expense statement do not match the amount of the deduction on the schedule c with respect to the car and truck expenses the statement does not specify the business_purpose of the vehicles and therefore fails to satisfy the requirements of sec_274 on the basis of the record before us petitioners have not established that they paid_or_incurred their reported schedule c expenses in accordingly we sustain respondent’s determination to disallow petitioners’ schedule c deductions b cogs on their schedule c petitioners reported cogs of dollar_figure which respondent disallowed in full cogs is subtracted from gross_receipts to compute gross business income sec_1_61-3 income_tax regs it is not a deduction and is not subject_to the limits on deductions in sec_162 88_tc_654 but any amount reported as cogs still has to be substantiated petitioner husband testified that his business records were destroyed in a fire it is well established that the court may permit a taxpayer to attempt to substantiate deductions through secondary evidence where the underlying documents have been unintentionally lost or destroyed 122_tc_305 furnish v commissioner tcmemo_2001_286 slip op pincite however in this case petitioners’ evidence consists of unreliable documents and equivocal testimony king v commissioner tcmemo_1994_318 wl at aff’d without published opinion 69_f3d_544 9th cir because petitioners have not presented any reliable evidence to establish that they had any cogs we sustain respondent’s disallowance iii petitioner’s schedule a we next address the issues of petitioners’ schedule a deductions for home mortgage interest and real_estate_taxes a home mortgage interest petitioners claimed a deduction of dollar_figure for home mortgage interest respondent argues that petitioners have not substantiated their home mortgage interest_expense generally a taxpayer may claim a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 indebtedness has been held to mean an unconditional and legally enforceable obligation for payment of money 68_tc_792 however a taxpayer generally is not allowed a deduction for personal_interest paid_or_accrued during the taxable_year sec_163 there is an exception to this rule under sec_163 which allows a deduction for qualified_residence_interest a qualified_residence is the taxpayer’s personal_residence and one other residence of the taxpayer sec_163 petitioner husband testified that the mortgage interest_deduction pertained to their elk grove california residence which they purportedly purchased in for dollar_figure however he was unable to recall the amount of his monthly mortgage payment in petitioners also failed to proffer any forms mortgage interest statement reflecting home mortgage interest_paid to creditors the cohan_rule allows us to estimate the amount of certain deductible expenses but only when there is sufficient evidence in the record to support such an estimate see cohan v commissioner f 2d pincite in the present case there is little evidence that petitioners paid or even had a mortgage in even if they did the record does not establish how much of any yearly mortgage payment is allocable to interest accordingly because we cannot ascertain with any certainty the existence or amount of any home mortgage interest payments we sustain respondent’s determination b real_estate_taxes respondent also disallowed petitioners’ deduction of dollar_figure for real_estate_taxes sec_164 allows taxpayers to deduct state and local and foreign petitioners listed a post office box as their address on their return real_property_taxes at trial petitioner husband testified that petitioners paid real_estate_taxes on various properties however petitioners did not identify the properties or offer documents corroborating petitioner husband’s vague testimony because petitioners have not presented reliable evidence supporting their deduction for real_estate_taxes we sustain respondent’s determination iv other losses at trial and on brief petitioners argued that they are entitled to deduct certain losses for that they did not claim on their return other losses petitioners presented no reliable evidence that establishes their entitlement to these other losses on the basis of our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that for the year in issue they are entitled to deduct certain other losses v sec_6662 accuracy-related_penalty finally we consider whether petitioners are liable for an accuracy-related_penalty under sec_6662 pursuant to sec_6662 and b a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations however a taxpayer is not liable for the accuracy-related_penalty if there was reasonable_cause for that portion of the underpayment and the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 the commissioner’s burden of production under sec_7491 includes establishing compliance with the written supervisory approval requirement of sec_6751 graev v commissioner t c ___ ___ slip op pincite date supplementing and overruling in part 147_tc_460 see also 851_f3d_190 2d cir citing higbee v commissioner t c pincite aff’g in part rev’g in part tcmemo_2015_42 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite the taxpayer may meet his burden by proving that he acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs sec_6751 requires written supervisory approval of the initial determination of certain penalties respondent did not introduce evidence of written supervisory approval of the initial determination of the penalty before us accordingly respondent did not meet his burden of production and we do not sustain his imposition of the sec_6662 accuracy-related_penalty see sec_6751 sec_7491 graev v commissioner t c at slip op pincite in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty under sec_6662
